BRITT, Judge.
The only assignment of error brought forward and argued in defendant’s brief relates to the trial court’s instructions to the jury. Specifically, defendant contends that the court erred in its instructions with respect to testimony of an alleged accomplice; also, that the court expressed an opinion on the evidence in violation of G.S. 1-180. The assignment of error is without merit. We have carefully reviewed the jury charge, with particular reference to the portion complained of, and conclude that the charge was fair to defendant and was free from prejudicial error.
No error.
Judges Campbell and Hedrick concur.